        Case: 1:20-cv-00180-DAS Doc #: 25 Filed: 03/23/21 1 of 1 PageID #: 84




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JAMEY PAUL BURRAGE                                                                  PLAINTIFF

V.                                                  CIVIL ACTION NO. 1:20-CV-00180-DAS

LEE COUNTY                                                                         DEFENDANT

                                     FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order entered today, Plaintiff’s

Section 1983 complaint is hereby DISMISSED with prejudice for failure to state a claim upon

which relief can be granted. This dismissal counts as a “strike” under 28 U.S.C.

1915(e)(2)(B)(ii) and 1915(g).

       SO ORDERED, this the 23rd day of March, 2021.

                                                    /s/ David A. Sanders
                                                    DAVID A. SANDERS
                                                    UNITED STATES MAGISTRATE JUDGE
